                                          Case 3:17-cv-03592-RS Document 138 Filed 01/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        FRIENDS OF THE EARTH, et al.,
                                  10                                                        Case No. 17-cv-03592-RS
                                                       Plaintiffs,
                                  11
                                                v.                                          ORDER DISMISSING MOTION
                                  12
Northern District of California
 United States District Court




                                        SANDERSON FARMS, INC.,
                                  13
                                                       Defendant.
                                  14

                                  15          Defendant’s motion (Dkt. 137) constitutes a discovery dispute that must be noticed to the

                                  16   assigned Magistrate Judge in the first instance.

                                  17

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: January 10, 2019

                                  21                                                      ______________________________________
                                                                                          RICHARD SEEBORG
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
